PER CURIAM.
The appellant, Ralph Hopkins, was charged in an amended information of lewd, lascivious or indecent assault or act upon or in the presence of a child in violation of Section 800.04, Florida Statutes, F. S.A. Appellant entered a plea of guilty to the charges based on a negotiated plea. The appellant was represented at that proceeding by an assistant public defender. Appellant was thereupon sentenced, according to the negotiated plea, to serve a term of five years in the state prison with credit being given for time served in the county jail.
Subsequently, notice of appeal was filed in this court to review the judgment and sentence. The public defender filed a brief in this court in behalf of Ralph Hopkins.
After reviewing the facts contained in the record the public defender states in his brief that he “. . . can find nothing which could arguably support an appeal. Whereupon, he requested to be relieved as attorney of record for appellant under the rationale of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493. The record shows that the clerk of this court, on February 9, 1973, caused to be mailed to appellant an order advising him that within 30 days, if he so desired, he could file a brief with this court submitting any matter that he deemed advisable in connection with this appeal. To date we have not received a brief or response from the appellant.
The only significant assignment of error raised by appellant in this appeal was that he “. . . was denied due process of law in that he was coerced into entering a plea of guilty.” The colloquy in the record before us between the trial judge, the Honorable Marvin E. Silverman, and appellant indicates beyond any question of doubt that appellant entered the plea of guilty knowingly and understandingly as provided in Rule 3.170(a), RCrP, 33 F.S.A.
We have carefully examined the entire record on file here on behalf of appellant, Hopkins, and find nothing therein sufficient to justify a reversal of the trial court’s action and, therefore, the judgment and sentence appealed is hereby
Affirmed.
HOBSON, Acting C. J., and McNULTY and BOARDMAN, JJ., concur.